DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are currently pending. Claims 1-10 and 12 have been amended. Claims 15-17 have been added. Claims 1-10 and 12 have been amended to overcome the objections and/or the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 13 October 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeHennis ‘288 (US Pub No. 2015/0199288 – previously cited) in view of Joshi et al. ‘678 (US Pub No. 2009/0084678 – previously cited) further in view of Liu et al. ‘647 (US Pub No. 2015/0148647 – previously cited).
Regarding claims 1-2
a first transducer that exhibits one or more detectable properties based on an amount or concentration of the analyte in proximity to the first transducer (Fig. 1 transducer in one of the sensors 100 and [0012]);
a second transducer that exhibits one or more detectable properties based on the amount or concentration of the analyte in proximity to the second transducer (Fig. 1 transducer in the other one of the sensors 100 and [0012]); and
DeHennis ‘288 teaches all of the elements of the current invention as mentioned above except for a first diffusion barrier arranged such that when the sensor is placed in the medium, the analyte contained in the medium diffuses through the first diffusion barrier before reaching the first transducer; and a second diffusion barrier arranged such that, when the sensor is placed in the medium, the analyte contained in the medium diffuses through the second diffusion barrier before reaching the second transducer.
Joshi et al. ‘678 teaches an inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of DeHennis ‘288 to include a first diffusion barrier and a second diffusion barrier as Joshi et al. ‘678 teaches. Doing so would decrease the diffusion of an analyte.
DeHennis ‘288 in view of Joshi et al. ‘678 teaches all of the elements of the current invention as mentioned above except for wherein the first diffusion barrier is configured such that the analyte contained in the medium diffuses through the first diffusion barrier at a first diffusion rate r1; wherein, when the sensor is placed in the medium, diffusion of the analyte contained in the medium to the first transducer is delayed relative to diffusion of the analyte contained in the medium to the second transducer; and wherein the second diffusion barrier is configured such that the analyte contained in 
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the analyte diffuses to the analyte sensing component, thus increasing the sensitivity of the analyte sensor ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and second diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 to include the different copolymer layer thicknesses as taught by Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the second diffusion barrier so the first diffusion rate is less than the second diffusion rate, the first diffusion barrier being thinner than the second diffusion barrier so the first diffusion rate is greater than the second diffusion rate, and the first diffusion barrier being the same thickness as the second diffusion barrier so the first diffusion rate is equal to the second diffusion rate.
Regarding claim 3, DeHennis ‘288 in view of Joshi et al. ‘678 furhter in view of Liu et al. ‘647, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for the first diffusion barrier comprises an outer surface configured to be disposed adjacent to the analyte-containing medium, and inner surface disposed opposite of the outer surface and adjacent to the first transducer, and a first thickness defined between the outer surface and the inner surface of the first diffusion barrier; the second diffusion barrier comprises an outer surface configured to be disposed adjacent of the analyte-containing medium, an inner surface disposed opposite of the outer surface and 
Joshi et al. ‘678 teaches an inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 to include a first diffusion barrier and a second diffusion barrier as Joshi et al. ‘678 teaches. Doing so would decrease the diffusion rate of an analyte.
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the analyte diffuses to the analyte sensing component, thus increasing the sensitivity of the analyte sensor ([0039]). Because with thicker copolymer layers, the diffusion rate is decreased. One of ordinary skill in the art would understand that there is a greater lag time ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and second diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647, as applied to claim 1, to include the different copolymer layer thicknesses as taught by Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the second diffusion barrier so the first diffusion rate is less than the second diffusion rate and the lag time of the first diffusion barrier is 
Regarding claim 4, DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the first diffusion barrier is disposed over the first transducer, and the first diffusion barrier is configured such that, when the sensor is placed in the medium, the first diffusion barrier at least partially inhibits diffusion of the analyte to the first transducer.
Joshi et al. ‘678 teaches a passivation, protective or inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647, as applied to claim 1, to include partially inhibiting diffusion of the analyte to the first transducer as Joshi et al. ‘678 teaches. Doing so would aid in slowing down the diffusion rate to accurately detect and measure blood glucose levels.
Regarding claim 5, DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the first diffusion barrier is disposed over the first transducer; the first diffusion barrier is configured such that, when the sensor is placed in the medium, the first diffusion barrier at least partially inhibits diffusion of the analyte to the first transducer; the second diffusion barrier is disposed over the second transducer; the second diffusion barrier is configured such that, when the sensor is 
Joshi et al. ‘678 teaches a passivation, protective or inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647, as applied to claim 4, to include a second diffusion barrier as Joshi et al. ‘678 teaches. Doing so would aid in decreasing the diffusion rate of an analyte.
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the analyte diffuses to the analyte sensing component, thus increasing the sensitivity of the analyte sensor ([0039]). One of ordinary skill in the art would understand that the thicker copolymer layers, the slower the diffusion rate, thus, the copolymer layers inhibit the diffusion of the analyte more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and second diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 to include the different copolymer layer thicknesses as taught by Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the second diffusion barrier so the first diffusion rate is less than the second diffusion rate and the first diffusion barrier inhibits diffusion of the analyte to a greater degree than the second diffusion barrier, the first diffusion barrier being thinner than the second 
Regarding claim 6, DeHennis ‘288 teaches further comprising a third transducer that exhibits one or more detectable properties based on the amount or concentration of the analyte in proximity to the third transducer (Fig. 1 transducer of transmissive optical cavity 102 and [0021]).
Regarding claim 7, DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 teaches all of the elements of the current invention as mentioned above except for a third diffusion barrier arranged such that, when the sensor is placed in the medium, the analyte contained in the medium diffuses through the third diffusion barrier before reaching the third transducer, wherein the third diffusion barrier is configured such that analyte contained in the medium diffuses through the third diffusion barrier at a third diffusion rate r3, wherein r1 is greater than r3.
Joshi et al. ‘678 teaches a passivation, protective or inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 to include a third diffusion barrier as Joshi et al. ‘678 teaches. Doing so would decrease the diffusion rate of an analyte.
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and third diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 to include the different copolymer layer thicknesses as taught by Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the third diffusion barrier so the first diffusion rate is less than the third diffusion rate, the first diffusion barrier being thinner than the third diffusion barrier so the first diffusion rate is greater than the third diffusion rate, and the first diffusion barrier being the same thickness as the third diffusion barrier so the first diffusion rate is equal to the third diffusion rate.
Regarding claim 8, DeHennis ‘288 teaches wherein the second transducer is arranged such that, when the sensor is placed in the medium, the analyte contained in the medium need not diffuse through a diffusion barrier before reaching the second transducer (Fig. 1 transducer in the other one of the sensors 100 and [0012]; There is no diffusion barrier in the sensing system 105.).
Regarding claim 15, Dehennis ‘288 teaches the first transducer comprises a first polymer graft and first indicator molecules, and the second transducer comprises a second polymer graft and one or more second indicator molecules (Fig. 1 analyte indicator element 106 and [0022]).
Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 further in view of Rebec et al. ‘869 (US Pub No. 2013/0303869 – previously cited).
Regarding claims 9 and 10
a first transducer that exhibits one or more detectable properties based on an amount or concentration of an analyte in proximity to the first transducer (Fig. 1 transducer in the one of the sensors 100 and [0012]);
a second transducer that exhibits one or more detectable properties based on the amount of concentration of the analyte in proximity to the second transducer element (Fig. 1 transducer in the other one of the sensors 100 and [0012]); and
a transceiver configured to:
receive first sensor data collected from the first transducer;
receive second sensor data collected from the second transducer (Fig. 1 transceiver 101 and [0012]-[0113]); and
DeHennis ‘288 teaches all of the elements of the current invention as mentioned above except for a first diffusion barrier arranged such that when the sensor is placed in the interstitial fluid, the analyte contained in the interstitial fluid diffuses through the first diffusion barrier before reaching the first transducer; and a second diffusion barrier arranged such that when the sensor is placed in the interstitial fluid, the analyte contained in the interstitial fluid diffuses through the second diffusion barrier before reaching the first transducer.
Joshi et al. ‘678 teaches an inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of DeHennis ‘288 to include a first diffusion barrier and a second diffusion barrier as Joshi et al. ‘678 teaches. Doing so would decrease the diffusion rate of an analyte.
DeHennis ‘288 teaches all of the elements of the current invention as mentioned above except for wherein the first diffusion barrier is configured such that the analyte contained in the interstitial fluid 
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the analyte diffuses to the analyte sensing component, thus increasing the sensitivity of the analyte sensor ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and second diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 to include the different copolymer layer thicknesses of Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the second diffusion barrier so the first diffusion rate is less than the second diffusion rate, the first diffusion barrier being thinner than the second diffusion barrier so the first diffusion rate is greater than the second diffusion rate, and the first diffusion barrier being the same thickness as the second diffusion barrier so the first diffusion rate is equal to the second diffusion rate.
DeHennis ’288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 teaches all of the elements of the current invention as mentioned above except for a transceiver configured to calculate an interstitial fluid analyte level rate of change based on at least the first sensor data, the second sensor data, and the first diffusion rate r1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transceiver of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Liu et al. ‘647 to include calculating an interstitial fluid analyte level rate of change based on at least the first sensor data, the second sensor data, r1, and r2 as Rebec et al. ‘869 teaches this will aid in determining target analyte levels ([0108]).
Regarding claim 16, Dehennis ‘288 teaches the first transducer comprises a first polymer graft and first indicator molecules, and the second transducer comprises a second polymer graft and one or more second indicator molecules (Fig. 1 analyte indicator element 106 and [0022]).
Claims 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869. 
Regarding claim 11, DeHennis ‘288 teaches a method for detecting the rate of change of an analyte concentration in a medium, the method comprising:
receiving from a sensor at least first sensor data corresponding to a first measurement of a detectable property exhibited by a first transducer and second sensor data corresponding to a second measurement of a detectable property exhibited by a second transducer, (Fig. 1 transducers of sensors 100 and [0012]);
DeHennis ‘288 teaches all of the elements of the current invention as mentioned above except for wherein the first sensor data is indicative of an amount or concentration of an analyte in proximity to the first transducer after passing through a first diffusion barrier; and calculating an analyte level rate of change based on at least the first sensor data, the second sensor data, and a first diffusion rate r1 of the analyte through the first diffusion barrier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of DeHennis ‘288 to include a first diffusion barrier as Joshi et al. ‘678 teaches. Doing so would decrease the diffusion rate of an analyte.
Rebec et al. ‘869 teaches some analysis/control regions may be used by a reader device to correct or determine representative values for a target analyte based on a local condition such as local blood/fluid flow, or changes/differences in analyte diffusion rates ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of DeHennis ‘288 in view of Joshi et al. ‘678 to include calculating an analyte level rate of change based on at least the first sensor data, the second sensor data, and a first diffusion rate r1 of the analyte through the first diffusion barrier as Rebec et al. ‘869 teaches this will aid in determining representative values of a target analyte level ([0108]).
Regarding claim 13, DeHennis ‘288 teaches further comprising calculating an interstitial fluid analyte level based on at least one of the first sensor data and the second sensor date ([0013]).
DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for calculating a blood analyte level based on the interstitial fluid analyte level and the analyte level rate of change.
Rebec et al. ‘869 teaches some analysis/control regions may be used by a reader device to correct or determine representative values for a target analyte based on a local condition such as local blood/fluid flow, or changes/differences in analyte diffusion rates ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869, as applied to claim 11, to include calculating a blood analyte level based on 
Regarding claim 14, DeHennis ‘288 teaches detecting that a transceiver is positioned within a proximity of the sensor (Fig. 1 transceiver 101 and [0015]); in response to detecting that the transceiver is proximate to the sensor, transmitting from the transceiver to the sensor power sufficient to perform the first measurement and the second measurement, the transmitted power being used to perform the first measurement and second measurement ([0015]-[0016]); after receiving from the sensor the first sensor data and the second sensor data, and before additional measurements are performed, removing the transceiver from the proximity of the sensor ([0017]).
Regarding claim 17, Dehennis ‘288 teaches the first transducer comprises a first polymer graft and first indicator molecules, and the second transducer comprises a second polymer graft and one or more second indicator molecules (Fig. 1 analyte indicator element 106 and [0022]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869 further in view of Liu et al. ‘647.
Regarding claim 12, DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein the detectable property exhibited by the second transducer is indicative of the amount of concentration of the analyte in proximity to the second transducer after passing through a second diffusion barrier.
Joshi et al. ‘678 teaches an inhibiting layer 8 that may cover electrodes 3a and 3b (Fig. 4A and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of DeHennis ‘288 in view of Joshi et al. ‘678 further 
DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for calculating the analyte level rate of change is further based on a second diffusion rate r2 of the analyte through the second diffusion barrier, r2 being greater than the first diffusion barrier r1.
Liu et al. ‘647 teaches thicker copolymer layers that covers an analyte sensor could reduce the rate, for a given concentration of the analyte in a fluid to which the sensor is exposed, at which the analyte diffused from the fluid to the analyte sensing component. A thinner thickness of the copolymer layer could be chosen to increase the rate, for a given concentration of the analyte in the fluid that the analyte diffuses to the analyte sensing component, thus increasing the sensitivity of the analyte sensor ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have try the first diffusion barrier and second diffusion barrier of DeHennis ‘288 in view of Joshi et al. ‘678 further in view of Rebec et al. ‘869 to include the different copolymer layer thicknesses of Liu et al. ‘647 as it would be obvious to try, from a finite number of identified, predictable solutions, with a reasonable expectation of success. The identified, predictable solutions are the first diffusion barrier being thicker than the second diffusion barrier so the first diffusion rate is less than the second diffusion rate, the first diffusion barrier being thinner than the second diffusion barrier so the first diffusion rate is greater than the second diffusion rate, and the first diffusion barrier being the same thickness as the second diffusion barrier so the first diffusion rate is equal to the second diffusion rate.
Response to Arguments
Applicant argues that Joshi et al. ‘678 does not teach that the analyte 11 is capable of diffusing through the passivation, protective, or inhibiting layer 8 to the electrodes 3a and 3b. Examiner 
Applicant argues that Rebec et al. ‘869 does not teach “any of the analyte diffusion rates is the rate at which analyte diffuses through a first diffusion barrier before reaching a first transducer.” Examiner respectfully disagrees, as Rebec et al. ‘869 does teach that “changes/differences in analyte diffusion rates” is calculated. It is noted that the target analyte in Rebec et al. ‘869 is the desired analyte to be monitored. In order for the reader device of Rebec et al. ‘869 to correct or determine representative values for changes/differences in analyte diffusion rates, the reader device would have to calculate the changes/difference in analyte diffusion rates. As such, Applicant’s arguments are not persuasive.
Applicant argues that none of the prior art teaches or suggest “diffusion barriers on greater than zero but fewer than all transducers of a sensor.” It is unclear what Applicant is arguing. To the best to the Examiner’s understanding, Examiner believes that Applicant is arguing that the prior art does not teach diffusion barriers. Examiner respectfully disagrees, as DeHennis ‘299 teaches that housing 104 may have one or more hydrophobic, hydrophilic, opaque, and/or immune response blocking 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791